              Case 4:19-cv-00152-HCA Document 11 Filed 07/03/19 Page 1 of 4



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
                                        CENTRAL DIVISION

JOHN RICHARD GOLDSMITH,                          :
                                                 :
                     Plaintiff,                  :
                                                 :       CIVIL ACTION No.: 4:19-cv-152
                     v.                          :
                                                 :       STIPULATED INJUNCTION
ADAMS COUNTY, IOWA,                              :
Adams County Deputy Sheriff CORY                 :         [Consent Proposed Order]
DORSEY and Adams County Sergeant                 :
PAUL HOGAN                                       :
                                                 :
                     Defendants.                 :

                                      STIULATED INJUNCTION

           COMES NOW the Court pursuant to FRCP 65(d) and enters the following stipulated

injunction:

    I.            Findings of Fact

           While the Defendants do not admit to every allegation in the Plaintiff’s complaint, the

Parties jointly stipulate to the following facts.

           1.        On July 28, 2018, Plaintiff Jon Goldsmith shared a link to, and commented on, a

booking photo post made by the Adam’s County Sheriff’s Office on its official Facebook page. In

his comment, posted on his own Facebook page, Goldsmith criticized the actions of Adams County

Deputy Cory Dorsey in conducting a traffic stop the previous evening.

           2.        Just days later on August 3, 2018, after becoming aware of Goldsmith’s post,

Defendant Paul Hogan, a Sergeant with the Adam’s County Sheriff’s Office, swore out an affidavit

in a criminal complaint in Adam’s County District Court charging Goldsmith with Harassment in

the third degree in violation of Iowa Code Section 708.7(1)(a)(1).




                                                     1
              Case 4:19-cv-00152-HCA Document 11 Filed 07/03/19 Page 2 of 4



           3.        Hogan signed an affidavit under oath stating that Goldsmith “did intentionally write

a threatening and vulgar statement about Cory Dorsey on Facebook.”

           4.        On August 24, 2018, Goldsmith visited with attorney Jonathan Mailander in

Atlantic, Iowa and retained Mailander to represent him on the criminal charges in Adams County.

           5.        After meeting with Mailander, Goldsmith deleted his Facebook profile.

           6.        On September 21, 2018, Attorney Mailander filed a Motion to Dismiss the charges

against Goldsmith as violative of the First Amendment.

           7.        Among other things, Mailander’s Motion cited to the case State v. Fratzke, 446

N.W.2d 781 (Iowa 1989), in which the Iowa Supreme Court held that state highway patrolman

could not justify the same harassment charge Goldsmith was charged with based on the letter’s

statement that the officer was a “liar,” a “thief disguised as a protector,” that the arrest was

“legalized highway robbery,” that the officer “just enjoys stealing people’s money so he can show

everyone what a red-necked mother-f*cker he is,” and expressing the letter-writer’s hope that the

officer would “have an early and particularly painful death hopefully at the side of the road

somewhere he’s robbing someone else.” As the Court explained, “[o]ur Constitution does not

permit government officials to put their critics, no matter how annoying, in jail.” Id. at 782.

           8.        On October 3, 2018, the Court dismissed the criminal charges against Goldsmith.

           9.        In his Verified Complaint, Goldsmith alleged First Amendment retaliation, false

arrest and a failure on the part of Adams County to adequately train its law enforcement officials

about the First Amendment rights of its citizens.

   II.            Injunction

           Pursuant to the Joint Motion to enter a Stipulated Injunction, the Court hereby enters the

following injunction:




                                                      2
       Case 4:19-cv-00152-HCA Document 11 Filed 07/03/19 Page 3 of 4



      1.   An injunction permanently enjoining Adams County and the Adams County Sheriff’s

         Office and its employees from bringing criminal charges against or threatening to

         criminally charge Goldsmith or any other person on the basis of the lawful content or

         viewpoint of those comments, posts, or other speech protected by the First

         Amendment, and

      2.   An injunction permanently enjoining Adams County and the Adam’s County

         Sheriff’s Office from deleting comments protected by the First Amendment on their

         official Facebook pages, or blocking users who comment on comment on its

         Facebook page, based on the lawful content or viewpoint of those comments.



_____________________                     _________________________________________
Date                                      Judge Helen Adams, Chief. Magistrate Judge for
                                          the Southern District of Iowa




                                             3
          Case 4:19-cv-00152-HCA Document 11 Filed 07/03/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

I hereby certify that on this date, I electronically filed the foregoing paper with the Clerk of
Court by using the CM/ECF system.

All participants in this case are registered CM/ECF users and will served by the CM/ECF
system.

Date: July 3, 2019

/s/Rita Bettis Austen
Rita Bettis Austen




                                                  4
